DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 12/14/2021 has been acknowledged and entered. Claims 2-4 have been cancelled. 

	Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/14/2021, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1 and 6-10 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 6-10 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1 including “wherein in the first direction, a first distance between an end portion of the third insulating film at the first insulating film side and an end portion of the second insulation film at a side opposite to the first insulating film is shorter than a second distance between a center of the second 

In example:
(i) Kao (U.S. Patent Pub. No. 2009/0072326) teaches a semiconductor device, comprising: a first semiconductor layer; a second semiconductor layer provided on a portion of the first semiconductor layer, the second semiconductor layer being of a first conductivity type; a third semiconductor layer provided on a portion of the second semiconductor layer and separated from the first semiconductor layer, the third semiconductor layer being of a second conductivity type; a fourth semiconductor layer provided on another portion of the first semiconductor layer, the fourth semiconductor layer being of the second conductivity type; a first insulating film provided on a portion of the first semiconductor layer between the third semiconductor layer and the fourth semiconductor layer; a second insulating film contacting the first insulating film, being provided on the fourth semiconductor layer, and being thicker than the first insulating film; a third insulating film provided above the second insulating film; a fourth insulating film provided between the second insulating film and the third insulating film, the fourth insulating film being made of a material different from a material of the second insulating film and a material of the third insulating film; and an electrode provided on the first insulating film, on the second insulating film, and on the third insulating film, wherein in a first direction, a length of the third insulating film is shorter than a length of the second 
(ii) Mori et al. (U.S. Patent Pub. No. 2009/0289312) teaches a similar semiconductor device, comprising: a first semiconductor layer; a second semiconductor layer provided on a portion of the first semiconductor layer, the second semiconductor layer being of a first conductivity type; a third semiconductor layer provided on a portion of the second semiconductor layer and separated from the first semiconductor layer, the third semiconductor layer being of a second conductivity type; a fourth semiconductor layer provided on a portion of the first semiconductor layer, the fourth semiconductor layer being of the second conductivity type; a first insulating film provided on a portion of the first semiconductor layer between the third semiconductor layer and the fourth semiconductor layer and on a portion of the fourth semiconductor layer at the second semiconductor layer side; a second insulating film contacting the first insulating film, being provided on the fourth semiconductor layer, and being thicker than the first insulating film; a third insulating film provided above the second insulating film; and an electrode provided on the first insulating film, on the second insulating film, and on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 18, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894